DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 07/06/2020 Restriction Requirement, claims 1-20 were pending and subject to restriction.
In the Applicant’s 11/06/2020 Reply, an election was made with traverse. 
Claims 1-20 remain pending as filed 02/15/2018.

Information Disclosure Statement
The information disclosure statement submitted 02/15/2018 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 1-20 were restricted between Inventions I and II:

    PNG
    media_image1.png
    314
    687
    media_image1.png
    Greyscale

	The Applicant elected Invention I, claims 1-14, with traverse. The Applicant argues the Office has not met its burden under MPEP 806.05(h), because the Restriction failed to establish an example of a process practiced with a materially different product. On the contrary, this assertion is erroneous considering the Restriction provides an example of a materially different product for practicing the claimed process, represented by a commercially available mouthwash comprising eucalyptol, menthol, thymol, and methyl salicylate. 
	The Applicant also asserts that a search of all the claims would not impose a serious burden on the Office. However, the Applicant makes no argument denying the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Thus, the Applicant’s arguments fail to negate the restriction requirement which is made final. 
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 	

Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wille, et al., Dental Materials, 32:1073 (2016).
Wille teaches a dental composite comprising a bis-GMA/TEGDMA polymerizable monomer, 40 wt% and 60 wt% zirconia filler, a camphorquinone polymerization initiator, and lauric acid, a derivative of coconut oil. (Abstract; p. 1074, Materials and methods). Wille identifies the zirconia as TZ-10YS from Tosoh (p. 1074), which is a yttria (10 mol%) stabilized zirconia (Tosoh, Zirconia Brochure, Tosoh Yttria-stabilized Zirconia (YSZ), p. 5, retrieved from vdocuments/mx/zirconia-brochure.html, posted 01/11/2016). 
Wille indicates that the amount of lauric acid is 1/20th the amount of zirconia. (p. 1074, the ratio of the amount of lauric acid to zirconia is 1:20). Thus, the amount of lauric acid falls within the claimed range at 1/20th of 40 wt% or 60 wt%. 

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wille and Peedikayil, et al., Journal of International Society of Preventive and Community Dentistry, 6:447 (2016).
	
Wille teaches a dental composite comprising a bis-GMA/TEGDMA polymerizable monomer, 40 wt% and 60 wt% zirconia filler, a camphorquinone polymerization initiator, and lauric acid, a derivative of coconut oil. (Abstract; p. 1074, Materials and methods). Wille identifies the zirconia as TZ-10YS from Tosoh (p. 1074), which is a yttria (10 mol%) stabilized zirconia (Tosoh, Zirconia Brochure, Tosoh Yttria-stabilized Zirconia (YSZ), p. 5, retrieved from vdocuments/mx/zirconia-brochure.html, posted 01/11/2016). 
Wille indicates that the amount of lauric acid is 1/20th the amount of zirconia. (p. 1074, the ratio of the amount of lauric acid to zirconia is 1:20). Thus, the amount of lauric acid falls within the claimed range at 1/20th of 40 wt% or 60 wt%.
Wille notes that lauric acid is used to achieve antibacterial activity (Abstract; p. 1074) but does not teach a composite with coconut oil as an ingredient, as in present claim 4. Peedikayil teaches that coconut oil exhibits antibacterial properties on Streptococcus mutans, the most common organism causing dental caries. (Abstract; pp. 45-451). Peedikayil discloses that coconut oil is made of about 92% saturated acids, with lauric acid as the main constituent and itself known as antimicrobial. (p. 448, col. 1). 	It would be obvious to try substituting lauric acid with coconut oil, with a reasonable expectation of success that the resulting composite would exhibit antimicrobial properties, based the fact coconut oil is known to be comprised of lauric acid and antimicrobial. 
Wille does not explicitly teach its zirconia-lactic acid dental composite in the form of a dental restoration. However, these types of zirconia fillers are well-understood to be utilized in the dental industry in dental restorations, such as in fillings, and it would be obvious to the skilled artisan that the lauric acid functionalized zirconia based composite could be used as a dental restoration, as in claim 12. 
Claim 13 requires the restoration of claim 12 with a flexural strength of about 70 MPa to about 150 MPa. Wille teaches the flexural strength of the lauric acid functionalized zirconia (40 wt%) based composite is 65.0 MPa, which meets the claimed “about 70 MPa.” 
Claim 14 requires the restoration of claim 12 with a Vickers hardness number of about 60 to about 100. The Wille composite teaches the same ingredients and same flexural strength as the claimed composite, but does not test the hardness. However, the Office does not have the facilities to determine whether the hardness of the Wille composite as compared to the claimed composite. Applicant bears the burden of demonstrating a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Conclusion
Claims 1-20 are pending.
Claims 1-14 are rejected.
Claims 15-20 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655